Citation Nr: 1515515	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO. 13-09 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an increased rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, M.B. and J.H.



ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to August 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, during his hearing the Veteran asserted that he was unemployable due to his PTSD, and that he had not maintained substantially gainful employment since 2007. As such, the issue of TDIU has been raised. 

The Veteran, his wife, M.B. and J.H. testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in July 2014. A transcript of the hearing is associated with the Veteran's electronic claims file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.



REMAND

The Veteran's last mental health examination was in March 2009. In his July 2014 hearing testimony, the Veteran and his accompanying witnesses made statements indicating that his symptoms have worsened since that examination, including increased suicidal ideation and increased depression. Medical records since the March 2009 evaluation also indicate increased depression and suicidal ideation. As there is an allegation and possibility of an increase in severity of the Veteran's PTSD, the claim must be remanded for a new VA examination to determine the current severity of the Veteran's PTSD. See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).

As noted above, the Board has taken jurisdiction over the issue of entitlement to TDIU. Rice, 22 Vet. App. at 453-54. As TDIU is inextricably intertwined with the issue of entitlement to service connection for PTSD, it must also be remanded. Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action: 

1. Provide the Veteran notice as to how to substantiate a claim for TDIU and request that he complete and return a TDIU claim form.

2.  Appropriate efforts should be made to obtain and associate with the case file any further medical records (private and/or VA) identified and authorized for release by the Veteran.

3. The claims folder indicates that the Veteran participated in a VA Vocational Rehabilitation program.  Obtain the VA Vocational Rehabilitation file, or a copy thereof, and associate it with the claims folder.

After completion of the foregoing, schedule the Veteran for a VA psychological examination for his PTSD, to include with a designated contract provider if the Veteran is unable to travel to the nearest VA facility that performs compensation and pension examinations [the AOJ's attention is directed to the medical records, including a Vet Center record of September 2011 indicating that the Veteran cannot travel due to anxiety].  The claims folder should be forwarded to the examiner for review and the examiner should indicate that such review was accomplished in the report. Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

The examiner should describe the nature and extent of the Veteran's service-connected PTSD.

The examiner should also provide information concerning any functional impairment that results from the service-connected PTSD that may affect his ability to function and perform tasks in a work setting.

4. Thereafter, readjudicate the issues on appeal, to include TDIU. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).




